Exhibit 99.1 PHASE 2 TRIAL RESULTS OF MESOBLAST’S CELL THERAPY SHOW DOSE-RELATED IMPROVEMENTS IN BIOLOGIC REFRACTORY RHEUMATOID ARTHRITIS Key points: · The biologic refractory rheumatoid arthritis (RA) population accounts for approximately one-third of all RA patients who have received anti-TNF or other biologic agents, is the fastest growing branded market segment,the hardest to treat,and requires new therapies that are both effective and safe · Intravenous infusions of allogeneic Mesenchymal Precursor Cells (MPCs) were well tolerated in biologic refractory RA patients and were without serious adverse events over 12 weeks · A single intravenous MPC infusion in biologic refractory RA patients resulted in dose-related improvements in clinical symptoms, function, and disease activity, with the 2 million MPCs/kg dose providing the greatest benefit · Importantly, ACR70, the most meaningful measure of clinical improvement, was achieved by significantly more of the high dose MPC-treated than placebo-treated patients at 12 weeks · In patients who had previously received 1-2 biologics, a single infusion of 2 million MPC/kg resulted in 55% and 36% ACR50 and ACR70 responses, respectively, compared with 11% and 0% of placebo treated patients, and in 91% of patients achieving the minimum clinically important improvement in physical function, defined as a reduction of at least -0.22 in the HAQ-DI, compared with 33% placebo treated patients · The safety and efficacy results of this trial provide support for thepotential of Mesoblast’s allogeneic MPCs to be positioned as a first-line treatment option in RA patients who have previously received a prior anti-TNF or other biologic agent · Given the large market opportunity, Mesoblast's Tier 1 product candidate, MPC-300-IV,is well-positioned to advance through a strategic partnership into Phase 3 development for biologic refractory rheumatoid arthritis New York; USA; and Melbourne, Australia; 9 August 2016:Mesoblast Limited (ASX:MSB; Nasdaq:MESO), today announced that a single intravenous infusion of its proprietary allogeneic Mesenchymal Precursor Cell (MPC) product candidate, MPC-300-IV, was well tolerated and demonstrated a dose-related improvement in clinical symptoms, physical function, and disease activity relative to placebo through the 12 week primary endpoint in its Phase 2 trial in biologic refractory rheumatoid arthritis.
